Citation Nr: 0823578	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-25 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1967 to August 
1970, including honorable combat service in the Republic of 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD and assigned a 10 percent disability evaluation.  The 
veteran expressed disagreement with the assigned disability 
evaluation.  In a May 2005 rating determination, the RO 
increased the veteran's disability evaluation for his PTSD 
from 10 to 30 percent and assigned an effective date of the 
veteran's initial request for service connection.  In January 
2007, the veteran appeared at a videoconference hearing at 
the RO before the undersigned Veterans' Law Judge.  

In April 2007, the Board remanded this matter for further 
development, to include obtaining a VA examination.  The 
requested development has been accomplished and the matter is 
now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's post-traumatic stress disorder causes 
moderate disability but does not result in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impaired judgment; impaired 
abstract thinking; or difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

Criteria for an evaluation in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1); 4.1-4.16, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in July 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim of entitlement to service connection for a 
post-traumatic stress disorder, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claim was granted in May 2004.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that once service connection is 
granted, the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Consequently, the Board finds that VA met its obligation to 
notify the veteran and no further notice is needed.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, and by affording him the 
opportunity to give testimony before the Board in January 
2007.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  
Accordingly, the Board now turns to the merits of the 
veteran's claim.

The veteran contends that his post-traumatic stress disorder 
is more severe than evaluated.  He testified before the Board 
that he was employed with the Department of Fish and Wildlife 
on a full-time basis and did not take medication, but that he 
had a difficult time picking up dead animal carcasses because 
it reminded him of stressful times in Vietnam.  The veteran 
stated that he had one friend and did not socialize much.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where, as in this case, the appeal arises 
from the original assignment of a disability evaluation 
following an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  Consideration must be given to a 
longitudinal picture of the veteran's disability to determine 
if the assignment of separate ratings for separate periods of 
time, a practice known as "staged" ratings, is warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).

The veteran's post-traumatic stress disorder has been 
evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, 
which sets forth criteria for evaluating post-traumatic 
stress disorder using a general rating formula for mental 
disorders outlined in Diagnostic Code 9440.  The general 
rating formula for mental disorders is as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships..............................70 
percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.............10 percent

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication............0 percent

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness" and is used 
as a tool to determine the severity of one's disability.  See 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH 
ED, American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2002).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

In June 2003, the veteran requested service connection for 
PTSD.  In April 2004, he was afforded a VA examination.  At 
that time, the veteran indicated that he was married and had 
two sons.  He would visit his younger son and go fishing with 
him.  The veteran stated that he no longer went to church.  
The veteran belonged to the VFW and was a member of the 
Colorado Shooting Association.  The veteran indicated that he 
was a loner and that he liked being one.  He was friendly 
with the people at work but it did not go beyond that.  He 
was a gun collector, a shooting hobbyist, and a fisherman.  
The veteran used alcohol four to five times per week.  He had 
not been arrested.  The veteran used to get into fist fights 
in his younger days as a result of being hot tempered.  He 
related that he would arise at 4:45 AM to get ready for work, 
work from 6:30 AM to 4:00 PM and come home and have a 
cocktail; he would then have dinner with his wife, watch 
television, and go to bed between 9 and 9:30 PM.  The veteran 
stated that he did not sleep very well, awaking two to three 
times per night.  Little noises disturbed him and he would 
get up to check them; he related that he drove his wife crazy 
with this kind of activity.  The veteran stated that his 
appetite was fine and he denied having crying spells but 
heavily cried during the interview when talking about his 
Vietnam experiences.  He occasionally felt hopeless and 
helpless.  He had passive thoughts of suicide.  The veteran 
felt that the harder he worked the farther he got behind.  He 
felt unrewarded and overlooked at work.  He had a very good 
attendance record and seldom missed work.  He was irritable 
and his wife nagged him to get a PTSD evaluation.  The 
veteran stated that his marriage was very good and he 
indicated that his wife would agree with him.  He described 
his energy level at work as okay.  The veteran had not had 
any psychiatric treatment at the time of the evaluation.

Mental status examination revealed that the veteran was 
casually dressed and looked his stated age.  He spoke in a 
goal-directed manner.  His affect was fully ranged and 
appropriate to content.  He was more toward the depressive 
side with sadness and helplessness.  Speech was normal in 
rate and volume.  There was no idiosyncrasy in the use of the 
language.  He used language abstractly.  Cause and effect 
thinking was maintained.  There were no soft signs of 
psychosis elicited.  There were also no frank delusions or 
hallucinatory experiences.  The veteran had no active 
suicidal ideation and no homicidal ideation was elicited.  He 
was oriented to time, place, and person.  Recent and remote 
memory were grossly intact.  Judgement seemed adequate for 
the situation.  The examiner stated that the veteran had 
recurrent dreams and intrusions during the day.  He had tried 
to isolate himself from these feelings and numb his feelings 
with only some success.  The veteran was irritable and 
hypervigilant and had certain triggers for memories and these 
occurred three to four times per month over the years.  The 
examiner rendered a diagnosis of PTSD and assigned a GAF 
score of 62 referable to difficulty with sleep, emotional 
numbing, social isolation, irritability, and tearfulness.  

At the time of an August 2004 VA outpatient visit, the 
veteran was noted to be working full-time for the U. S. Fish 
and Wildlife Service.  He had been married to his wife for 34 
years and had two grown sons.  The veteran indicated that he 
had always considered himself a strong person but could no 
longer control his emotions with regard to his Vietnam 
experiences.  He had been encouraged by his wife to seek 
help.  The veteran stated that he had had no previous 
psychiatric treatment.  He denied any suicidal or homicidal 
intent or desire to harm others.  The veteran reported that 
he had a good relationship with both sons and had regular 
contact with them.  Mental status examination revealed that 
the veteran was alert and attentive and oriented times three.  
His grooming was appropriate and his behavior was cooperative 
and reasonable; language was intact and his affect was flat 
and his mood was dysphoric (affect was congruent with his 
mood).  There were no perceptual disturbances.  Thought 
process and association were logical and coherent.  There was 
no unusual thought content.  Insight and judgment were good 
and memory was intact.  The veteran had an above average fund 
of knowledge.  Axis I diagnoses of dysthymia and PTSD were 
rendered and the examiner assigned a GAF score of 55 and 
stated that the GAF score had been 65 in the past year.  

At the time of a December 2004 outpatient visit, the veteran 
reported that he was doing fairly well.  He indicated that, 
although he had some strong symptoms and reactions to dead 
animals, he was coping fairly well and still working on a 
full-time basis.  An Axis I diagnosis of PTSD was rendered.  
The examiner assigned a GAF score of 65.    

At his January 2007 hearing, the veteran testified that part 
of his employment at the Department of Fish and Wildlife 
entailed picking up dead animal carcasses.  He noted that 
this brought back memories of Vietnam.  The veteran also 
stated that he took time off from work on occasion.  He 
testified that he was not taking any medication for his PTSD, 
that he did not get out a lot, and that he went to work and 
then home.  He stated that he had thought about suicide on 
occasion.  The veteran testified that he had nightmares on an 
infrequent basis and believed his PTSD had worsened since his 
last VA examination.  He stated that he had one friend at 
work and that he had no friendships with any other co-
workers; he had been married for 37 years and his wife had 
given him an ultimatum with regard to seeking help.

Following the hearing, the veteran submitted a letter from 
his wife with regard to her experiences with the veteran.  
The veteran's wife stated that he returned a different man 
after his Vietnam service.  She reported that child-rearing 
had been pretty much left to her and that the veteran was 
critical of the boys when they were growing up.  The 
veteran's wife related that the veteran did not currently 
socialize, that he did not like crowds and he avoided 
functions but would occasionally go to a movie, that he was 
on edge in crowded restaurants and did not like to stand in 
line or wait.  He remained a loner and watched television by 
himself, he lacked motivation and energy, and that he was 
always employed in jobs where he mostly kept to himself.  The 
veteran had loaded guns on both levels of his home and was a 
light sleeper.  He looked out the front and back windows in 
the middle of the night.  He was a very serious person and 
had a hard time having fun; he was always on alert.  The 
Iraqi War had stirred up emotions he had tried to keep at 
bay.  She noted that they had had winters of discontent but 
were still standing strong in their commitment.

The veteran was afforded an additional VA examination in July 
2007.  At that time, he related that he was not undergoing 
any treatment for his PTSD and had continued to worked full-
time for the National Fishing and Wildlife Service, where he 
had worked for the past eight years.  He was a heavy 
equipment operator and worked in a fairly isolated 
environment; he tended to have problems with other co-workers 
when he needed help.  The veteran stated that he had several 
drinks per day and that he was under control with regard to 
his alcohol intake.  

The veteran related that he rose at 5:00 AM and worked from 
6:00 AM to 4:30 PM.  His hobbies were shooting and 
woodworking but these tended to tire him out.  He did not 
have any friends that he saw on a regular basis.  His usual 
bedtime was between 9 and 10 o'clock.  The veteran continued 
to complain of hyperarousal, reexperiencing events, and 
avoidance behavior.  He also complained of frequent awakening 
throughout the night.  The veteran liked attending a military 
reunion of his unit in June 2007 for the camaraderie aspect 
but did not like the retelling of stories as it increased the 
frequency of his thoughts about Vietnam.  The veteran had 
daytime intrusive memories which tended to be triggered by 
things such as smelling dead flesh and things burning.  He 
continued to have a high level of anxiety.  He reported a 
history of panic attacks but only after seeing dead animals, 
which occurred about two to three times per month.  He 
avoided being in areas with large numbers of people.  He also 
avoided news reports about the ongoing war.  The veteran was 
occasionally tearful.  He had many symptoms of depression; 
these included feelings of sadness, tearfulness, intermittent 
thoughts of suicide without plan or intent to hurt himself, 
ongoing thoughts of death, decreased energy, interest and 
activation levels and decreased memory and concentration.  

Mental status examination revealed that the veteran was 
casually dressed, his mood was depressed and his affect was 
tearful; psychomotor activity was decreased and overall 
performance on the SLUMS examination was 21/30, suggestive of 
poor memory and concentration.  The examiner noted that the 
veteran had been able to maintain activities of daily living, 
including personal hygiene, and had not experienced 
significant trauma since the last examination.  There had 
been a worsening of his condition with the onset of 
depression, but no remissions in the past year and he had not 
participated in consistent treatment.  The veteran's thought 
processes and communications were impaired by significant 
difficulties with short-term memory and concentration, his 
social function was impaired by his isolativeness and high 
anxiety levels.  The examiner opined that the veteran was 
employable from a psychiatric standpoint only in settings in 
which he would have little or no contact with the public and 
very loose supervision, secondary to his high level of 
anxiety and general irritability and depression.  Diagnoses 
of PTSD, moderate to severe secondary to combat in Vietnam, 
and depressive disorder, NOS, as likely as not due to PTSD, 
were rendered.  The examiner assigned a GAF score of 55 as it 
related to the veteran's PTSD and depression.  The examiner 
stated that the veteran's mental disorder, signs and 
symptoms, should be expected to cause occasional decrease in 
work efficiency with inability to perform occupational tasks, 
finding that he had generally satisfactory functioning.  The 
examiner indicated that the veteran's mental disorder 
symptoms required continuous medication.  

Following a complete review of the record evidence as 
outlined above, the Board finds that the 30 percent 
evaluation currently assigned represents the level of 
severity of the veteran's disability for the entire time in 
question.  His symptoms have not met the criteria for a 
higher evaluation as there is no evidence suggesting that he 
has experienced occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; impaired judgment; or impaired abstract 
thinking.  Although he does not work with others and has been 
found to be limited in his employment to solitary activities, 
this evidence does not show that he has difficulty in 
establishing and maintaining effective work and social 
relationships.  Specifically, he has maintained his 
employment with the same employer for over eight years as 
well as a relationship with his wife for decades.

There is no evidence showing neglect of personal hygiene, no 
reports or findings of irregular speech at any time, no 
findings or complaints that the veteran has difficulty 
understanding complex commands, and the veteran's insight and 
judgement have been described as adequate.  The veteran has 
also been found to be alert and oriented times three at the 
time of his VA examinations.  In addition, the veteran has 
been noted to have GAF scores between 55 and 65 throughout 
the course of the appeal, reflecting mild to moderate 
symptoms.  

As to family relationships, the Board observes that the 
veteran has been married to his wife for over 37 years and 
has maintained a good relationship with his sons.  The 
veteran has also denied having any suicidal or homicidal 
intentions.  Moreover, the veteran also maintains employment 
on a full-time basis, including employment at the National 
Fish and Wildlife Service for the past nine years, missing 
only minimal time from work as a result of his PTSD.  

The Board does note that the veteran's thought processes and 
communications have been noted to be impaired by significant 
difficulties with short-term memory and concentration at the 
time of the most recent VA examination.  The Board further 
observes that the veteran has been described as having a 
worsening of his symptoms as a result of depression.  The 
overwhelming majority of symptomatology associated with the 
veteran's PTSD, however, demonstrates that no more than a 30 
percent disability evaluation is warranted as criteria for a 
higher rating simply are not met.  The Board appreciates the 
statements and testimony received from the veteran and his 
wife regarding the degree of the veteran's impairment and 
finds that those statements are consistent with the 
assignment of a 30 percent rating.  The worsening of symptoms 
described does not equate to assignment of a higher rating 
simply because there may have been an increase in severity 
during the course of the appeal.  The symptoms associated 
with a rating higher than 30 percent still must be shown and 
they are not in this case.  As such, an increase in rating 
must be denied on a schedular basis for all periods of time 
in question.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran does not assert that he is totally unemployable 
because of his PTSD and he has not identified any specific 
factors which may be considered to be exceptional or unusual 
in light of VA's schedule of ratings; the Board has been 
similarly unsuccessful in locating exceptional factors.  
Specifically, the veteran has not required frequent periods 
of hospitalization for his psychiatric disorder and the 
minimal treatment records are void of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  The veteran has stated that he has 
missed very limited time from work and the record clearly 
shows continued full-time employment.  The Board does not 
doubt that limitation caused by memory loss, intrusive 
thoughts, anxiety, panic attacks and the need to isolate have 
an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the 30 percent evaluation currently assigned for the 
entire period in question adequately reflects the clinically 
established impairment experienced by the veteran and 
referral for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not appropriate nor 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for PTSD is denied.  



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


